101 F.3d 109
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.
Peter PERRO, Plaintiff-Appellant,v.The SUFFOLK COUNTY POLICE DEPARTMENT, Donald A. Mullins,Individually and in his official capacity as Detective (#793) of the Suffolk County Police Department, Frank Bascile,Individually and as a Police Officer (# 3353) of the Countyof Suffolk and the Office of the Suffolk County PoliceCommissioner, Defendants-Appellees,andAnthony J. Ferri, individually and in his official capacityas a former Detective (# 529) of the SuffolkCounty Police Department, Defendant.

No. 95-2621.
United States Court of Appeals, Second Circuit.
March 26, 1996.
APPEARING FOR APPELLANT:Peter J. Perro, Collins, New York, pro se.  APPEARING FOR APPELLEE:Robert H. Cabble, Assistant Suffolk County Attorney, Hauppauge, New York.
E.D.N.Y.
AFFIRMED.
Before Honorable J. DANIEL MAHONEY, JOSEPH M. McLAUGHLIN, and GUIDO CALABRESI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


3
Plaintiff-appellant Peter Perro appeals pro se from an order entered August 3, 1995 that dismissed his claims of malicious prosecution, false arrest, and unreasonable search pursuant to 42 U.S.C. § 1983.  See Perro v. Guido, No. CV 92-2657, slip op.  (E.D.N.Y. Aug. 2, 1995).  We affirm substantially for the reasons stated in the memorandum opinion of the district court.  See id. at 3-5.